Slip Op. 06 -41

             UNITED STATES COURT OF INTERNATIONAL TRADE

- - - - - - - - - - - - - - - - - - -X

BERWICK INDUSTRIES, INC.,                  :

                            Plaintiff,     :

                 v.                        : Court Nos. 96-01-00263
                                                        98-12-03189
THE UNITED STATES,                         :

                            Defendant.     :

- - - - - - - - - - - - - - - - - - -X

                            Memorandum & Order

[Upon classification of certain decorative bows,
 cross-motions for summary judgment denied.]

                                               Dated:   March 31, 2006

     Neville Peterson LLP (John M. Peterson, Maria E. Celis,
Catherine Chess Chen and Laura Martino) for the plaintiff.

     Peter D. Keisler, Assistant Attorney General; Barbara S.
Williams, Attorney in Charge, International Trade Field Office,
Commercial Litigation Branch, Civil Division, U.S. Department of
Justice (Mikki Graves Walser); and Office of Assistant Chief
Counsel, International Trade Litigation, U.S. Customs and Border
Protection (Sheryl A. French), of counsel, for the defendant.


            AQUILINO,   Senior   Judge:        The   above-named   plaintiff

importer1   commenced   civil    action   96-01-00263     as   a   test   case

pursuant to USCIT Rule 84(b) to challenge classification by the

U.S. Customs Service of certain bows upon entry from the People's

Republic of China under either heading 3926 of the Harmonized

     1
         Now known as Berwick Offray, L.L.C.
Court Nos. 96-01-00263, 98-12-03189                                                     Page 2


Tariff Schedule of the United States ("HTSUS") as "other articles

of    plastics"      or   heading        6307    as     "other      made     up    [textile]

articles", dutiable at 5.3 or 7 percent ad valorem, respectively.

Plaintiff's complaint is that that merchandise more appropriately

landed    under      HTSUS    heading           9505,    "festive          articles",        and

therefore should have been duty free upon entry into the United

States.    Defendant's answer disagrees with this position.


                                            I

              Following      that        joinder        of    issue,       the     plaintiff

interposed a motion to enlarge the time for the action to remain

on the reserve calendar pursuant to USCIT Rules 7 and 84, which

motion    was     granted     on    the         ground       that    the     parties         were

"discussing the method in which the issues of the . . . action

may    best     be   resolved       in     an     effort       to    conserve          judicial

resources".       Plaintiff's Motion to Enlarge Time in Which Action

May Remain on Reserve Calender, second page.                               Some two years

later,    the    court    requested        that       counsel       apprise       it    of   the

matter's status.          When another year and a half had passed, the

court was constrained to inquire "why the above test case should

not be dismissed . . . pursuant to USCIT Rule 41(b)". Plain-

tiff's counsel responded that they
Court Nos. 96-01-00263, 98-12-03189                                       Page 3


       had refrained from active litigation of this matter
       pending final resolution of the Park B. Smith case, to
       determine if the resolution of that case might be
       dispositive of the classification of its Trim Time
       bows.    While plaintiff believes that the Federal
       Circuit's decision in Park B. Smith[, Ltd. v. United
       States, 347 F.3d 922 (Fed.Cir. 2003),] favors its view
       regarding the tariff classification of Trim Time Bows,
       it does not appear that that decision will be
       dispositive of the classification of its merchandise.

            Furthermore,   [the]  Park   B.  Smith  appellate
       decision is not yet final. The Federal Circuit is, as
       of this writing, considering a petition for recon-
       sideration submitted in that case . . .. The Federal
       Circuit has remanded the matter to this Court, with
       directions for the Court to make further findings with
       respect to the merchandise there at bar.


Accepting this explanation, the court granted plaintiff's request

for a scheduling conference, which was held shortly thereafter.


            The    parties   were      in   agreement   that    the     Federal

Circuit's denial of plaintiff's petition for reconsideration in

Park B. Smith effectively cleared the way for disposition of this

test   case.      The   court   also    inquired   as   to    the   status   of

plaintiff's seemingly-related action, CIT No. 98-12-03189, to

which the plaintiff intimated the possibility of consolidation.


            That initial reaction apparently faded prior to the

drafting    of    the   parties'      proposed   scheduling    order,     which

continued   to    treat   the   two    actions   separately.        The   court
Court Nos. 96-01-00263, 98-12-03189                            Page 4


thereupon expressed its "displeasure over the lack of any pro-

posal with regard to final disposition of CIT No. 98-12-0[31]89",

and it also inquired "whether or not that void c[ould] be filled

via default judgment".   In response thereto, the plaintiff sub-

mitted a proposed scheduling order for that action.


          Nonetheless, the undersigned remains uncertain why the

parties have not consolidated or suspended the later-commenced

action with (or in the light of) the earlier-initiated test case.

To borrow plaintiff's own words, "judicial resources can best be

conserved by avoiding active litigation of multiple suits dealing

with the same issue".    Here, not only does the subject matter

seem to be the same, so too the underlying legal issue, namely,

whether plaintiff's merchandise should have been classified under

HTSUS heading 9505 as "festive articles".   Compare Complaint No.

98-12-03189 . . .


          12. The festive bows: Veltex Perfect, Perfect
     Netting, and Trim-Time Bows are colored red, gold,
     silver, and tartan plaid, which are colors evocative of
     the Christmas season.

          13.   The festive bows are primarily ornamental in
     nature.

          14. The festive bows are intended to be displayed
     and used during the Christmas holiday season, and are
     designed to contribute to the joy and festivity of the
     holiday.
Court Nos. 96-01-00263, 98-12-03189                        Page 5


           15. Because they are designed and manufactured
     for the Christmas holiday season, the Veltex Perfect,
     Perfect Netting, and Trim-Time Bows are properly
     classifiable under HTS Subheading 9505.10.2500, as
     festive   articles,   specifically  as   articles   for
     Christmas festivities: Christmas ornaments, other,
     other; or under HTS Subheading 9505.90.6000, as festive
     articles, specifically as other festive articles,
     other, other. Under these subheadings, these bows are
     entitled to enter the United States unconditionally
     free of duty. As products of the People's Republic of
     China, these festive bows are entitled to enter the
     United States without regard to any textile quota
     restrictions, and without the presentation at the time
     of entry of any textile visas.       Customs erred in
     classification of such bows under HTS Subheadings
     3926.40 or 6307.90.99. . . .

with Complaint No. 96-01-00263 . . .

           5. The merchandise which is the subject of this
     case consists of certain "perfect bows" and "trim time"
     bows for festive occasions, which plaintiff imported
     into the United States at the Port of Newark, New
     Jersey.

          6.    The perfect bows are composed of textile
     materials, and are designed specifically for use as
     Christmas ornaments. The "trim time" bows are composed
     of polypropylene plastics materials, and polypropylene
     netting, and are specifically designed for use as
     festive articles, to be displayed in connection with
     certain holidays and festive occasions.

                              * * *

           14. The plastic and textile bows are properly
     classifiable under HTS subheading 9505.10.25, as
     "Festive, carnival or other entertainment articles,
     including magic tricks and practical joke articles;
     parts and accessories thereof; Articles for Christmas
     festivities   and   parts  and   accessories  thereof;
     Christmas ornaments; Other", and are entitled to enter
     the United States unconditionally duty free.
Court Nos. 96-01-00263, 98-12-03189                        Page 6



           15. Alternatively, the plastic and textile bows
     are   properly   classifiable  under   HTS   subheading
     9505.90.60, as "Festive, carnival or other enter-
     tainment articles, including magic tricks and practical
     joke articles; parts and accessories thereof; Other:
     Other:[",] and are entitled to enter the United States
     unconditionally duty free.


Given the foregoing, and in an effort to adhere to the principles

set forth in USCIT Rule 1, the court will henceforth consider the

above-numbered actions as if they have been consolidated.      See

USCIT Rule 42(a):

          When actions involving a common question of law or
     fact are pending before the court, . . . it may order
     all the actions consolidated . . .; and it may make
     such orders concerning proceedings therein as may tend
     to avoid unnecessary costs or delay.


                                  A

            Indeed, the plaintiff has now interposed a motion for

summary judgment accompanied by a required Statement of Material

Facts Not in Dispute2 combining the two actions, to wit:


     A.    Procedural History for Case Number 96-00263

           1. From January 1995 through February 1995 and
     from July 1997 through September 1997, plaintiff
     imported the subject festive bows into the United
     States from the People's Republic of China.



     2
         Complete capitalization deleted.
Court Nos. 96-01-00263, 98-12-03189                            Page 7


            2. Beginning January 1995 through February 1995,
     plaintiff entered the subject bows under cover of
     Newark, New Jersey Consumption Entries, 743-0053169-1,
     743-0053251-7, 743-0053318-4, and 743-0053023-0. These
     entries liquidated in May and June of 1995.

           3. Defendant[] U.S. Customs . . ., . . . clas-
     sified the subject bows at liquidation under Sub-
     headings 3926.40.00, 3926.90.9890, and 6307.90.99 of
     the . . . HTSUS[]. Subheading 3926.40.0000 described,
     "Other articles of plastics and articles of other
     materials of headings 3901 to 3914: Statuettes and
     other ornamental articles," and goods that are
     classified therein are subject to a 5.3% import duty ad
     valorem.    Subheading 3926.90.9890 described, "Other
     articles of plastics and articles of other materials of
     headings 3901 to 3914: Other:Other:Other," and imposes
     an import duty of 5.3% ad valorem on goods that are
     classified as such.    Subheading 6307.90.99 described
     "Other made up articles, including dress patterns:
     Other: Other: Other: Other: Other."      Goods entered
     under this subheading were subject to a textile quota
     and an import duty of 7% ad valorem.

          4. On June 21, 1995, Berwick filed Protest number
     1001-95-105544 objecting to the classification and duty
     assessed at the liquidation of the subject entries, and
     claiming    classification    under    HTSUS  Subheading
     9505.10.2500,    as    "Festive,    carnival  or   other
     entertainment articles . . . .: Articles for Christmas
     festivities and parts and accessories thereof: Christ-
     mas   ornaments:    Other"   or  under    HTS Subheading
     9505.90.6000, as "Festive, carnival or other enter-
     tainment articles . . [.]:Other: Other," enterable duty
     free.

           5. On August 18, 1995, Customs denied Berwick's
     Protest . . ..    On January 23, 1996, Berwick timely
     commenced case number 96-01-00263 before the Court of
     International Trade.

           6. All duties were tendered      prior   to   the
     commencement of this action.
Court Nos. 96-01-00263, 98-12-03189                              Page 8


     B.   Procedural History for Case No. 98-[]03189

           7. From July 1997 through September 1997, plain-
     tiff entered the subject merchandise under cover of New
     York Consumption Entries, 743-0060717-8, 743-0061145-1,
     743-0061243-4, 743-0061188-1, 743-0061283-0, and 743-
     0060859-8.   Customs liquidated these entries between
     May and July 1998, and classified the merchandise under
     HTS Subheadings 3926.40, and 6307.90.89, as other
     plastic articles and other made-up textile articles.

           8. On August 18, 1998, Berwick filed a protest
     1001-98-103164 objecting to the classification and duty
     assessed at liquidation of the subject entries and
     claiming    classification   under    HTSUS   Subheading
     9505.10.2500, as "Festive, carnival or other enter-
     tainment articles . . . .: Articles for Christmas
     festivities    and  parts   and   accessories    thereof:
     Christmas ornaments: Other" or under HTS Subheading
     9505.90.6000,    as   "Festive,    carnival   or    other
     entertainment articles . . [.]: Other: Other,"
     enterable duty free.

          9. On November 27, 1998, Customs denied Berwick's
     Protest . . . against the classification of festive
     bows on the ground that Customs' classification was
     correct.    Plaintiff Berwick timely commenced case
     number 98-12-03189 before the Court of International
     Trade on December 2, 1998.

          10. All duties were          tendered   prior   to   the
     commencement of this action.

     C.   Description of Merchandise


          11. Plaintiff's imported merchandise that are the
     subject of this action consist[] of three types of
     festive bows. Each bow manifests a decorative scheme
     consistent with the Christmas holiday season.      The
     Perfect Bow is a festive bow that is flocked with
     acrylic on the front surface to give it a velvet
     texture and, once assembled, boasts fourteen (14) to
     twenty (20) loops. At retail, these bows are arranged
Court Nos. 96-01-00263, 98-12-03189                        Page 9


     within a green box in a festive display of green,
     plaid, and red.   The Holiday Classic Bow is long, by
     design so that it can be extended vertically across a
     Christmas wreath or dangled gracefully from a mantle.
     Like the Perfect Bow, the Holiday Classic Bow is
     flocked with acrylic to give it a festive velvet
     texture, a characteristic associated with the Christmas
     holiday.   The typical red large Holiday Classic Bow,
     made from a material ex as "Veltex," is designed to be
     used on a Christmas wreath, or hanging, unaccompanied,
     from a store window or the doorpost of a home.      The
     Trim-Time Bow is an intricately designed bow with a
     large size tie at its center.    This Christmas bow is
     sold exclusively in Berwick's Trim-A-Tree Line through
     Trim-A-Tree line departments at retail stores and
     special holiday retailers.

            12.   The Perfect Bow, Holiday Classic Bow, and
     Trim-Time Bows are designed, sold as and used as
     holiday    decorations    for    home   and   commercial
     furnishings. The bows are principally used as holiday
     decorations for wreaths, Christmas trees, mantels,
     walls, and window-sills in addition to a variety of
     other holiday-related uses.       The bows are sold in
     traditional Christmas colors like, red, gold, tartan
     plaid, silver and are sold exclusively during the
     Christmas season.[3] All of these bows feature a cord or
     tie at the center of the back of the bow, in order for
     the bow to be easily hung, by nail or thread, as an
     ornament or decoration.       The subject items do not
     include adhesive material, tape, or any other means by
     which they may be affixed to objects.

          13. As noted, the subject bows are principally
     designed for the purpose of creating a festive bow used

     3
       Upon inquiry by the court at oral argument, plaintiff’s
counsel stated that there were no “white” bows at issue herein.
Nonetheless, the physical exhibits provided by the defendant in
Attachment A to the Supplemental Declaration of Joan Mazzola,
specifically, items numbered PF3, PFN9, PFN40, PFR9, appear to be
white or a variation thereof. See also Plaintiff's Statement of
Material Facts Not in Dispute, para. 14; Plaintiff’s Attachment B-
4, unnumbered third, seventh and eleventh pages.
Court Nos. 96-01-00263, 98-12-03189                       Page 10


     for decorating a home or commercial space during the
     Christmas season. As such, the bows are made of either
     extruded polypropylene or wire-edged woven textile,
     fibers that, although sturdy, allow for more creative
     freedom than wood or steel. These materials are also
     water resistant, which allow them to be used as
     decorations outside the home. Further, the durability
     and   weightlessness  of    these fabrics  allow   the
     decorative bows to be easily stored and re-used during
     subsequent holiday seasons.

     The Perfect Bow

          14. The Perfect Bow, depicted at Exhibit A, is
     designed primarily for the purpose of creating a
     festive bow that is used to decorate a home or
     commercial space during the Christmas season.        It
     includes two strips that may be pulled to produce a bow
     with fourteen (14) to twenty (20) loops, an amount that
     far surpasses the number of loops in an ordinary,
     disposable ribbon.   This bow is about 2" - 8" long,
     features ribbon about 2 inches wide, and is available
     in colors such as white, red, gold, silver, emerald,
     copper, navy, and champagne. The bow is made of Veltex
     which is extruded polypropylene with a flocked front
     surface. The flocked polypropylene gives the surface a
     heavy velvet appearance, which increases aesthetic
     appeal and facilitates the bow's use during the
     potentially harsh weather of December.      The Veltex
     material also increases durability, which keeps the bow
     intact during use through the Christmas season, while
     in storage, and during subsequent holiday seasons.

          15. Berwick's retail packages instruct that the
     Perfect Bow may be used for "Christmas trees," "home
     decorating," and "wreaths."       Thus, the ultimate
     consumer would expect to use the article to create a
     Christmas ambiance in the home or store, by hanging it
     directly upon a house fixture, or by accessorizing a
     Christmas tree or wreath.     Again, Berwick's retail
     display box for the Perfect Bow is green and the bows
     are arranged in a festive display of green, plaid, and
     red designs.    Berwick's bows are sold in seasonal
Court Nos. 96-01-00263, 98-12-03189                       Page 11


     sections of general merchandise and craft stores, as
     well as the holiday catalogs of Berwick.

     Holiday Classic Bows

          16. The Holiday Classic Bows, shown at Exhibit B,
     are designed primarily for use as festive decorations
     during the celebration of Christmas, in the home or
     business.   This festive bow ranges in size from 3" -
     22" long and 3" - 10" wide.      Berwick fashioned its
     design to create a proportional fit with a Christmas
     wreath or tree.   These bows feature two (2) to seven
     (7) loops and are available in red, green, gold, sil-
     ver. Some bows depict images largely associated with
     Christmas, such as candy-cane stripes, hollies, etc.
     These bows are made from polypropylene ribbon, i.e.
     Veltex, plus acetate satin, vinyl, or PET/Polyester
     "Supersilk" material. Like the Perfect Bow, the Holi-
     day Classic Bow was designed with a flocked polypropy-
     lene to give the surface a heavy velvet appearance, a
     design characteristic that increases aesthetic appeal
     and allows it to withstand the inclement weather if
     used to decorate the outside of a home during the win-
     ter months. The Veltex material also increases dura-
     bility, which keeps the bow intact for use during the
     Christmas season, while in storage, and during subse-
     quent holiday seasons.

          17. The advertising brochure, at Exhibit B, de-
     picts several uses for the Holiday Classic Bow: a red
     bow affixed to a wreath, hanging against an interior
     wall; and two red bows affixed against a mantle, be-
     neath a green wreath. Advertised on the retail pack-
     ages are the words, "Home Decorating." It follows that
     the ultimate purchasers of the bows would expect to use
     them as festive decorations. Their channels of trade
     include seasonal sections of general merchandise and
     craft stores, as well as Berwick's holiday catalogs.

     Trim-Time Bows

          18.   The Trim-Time Bows, depicted at Exhibit C,
     are designed to be tied to home fixtures, e.g. mantles,
     Christmas trees, etc. and are typically use[d] with
Court Nos. 96-01-00263, 98-12-03189                       Page 12


     other festive decorations to bolster the spirit of the
     Christmas season. The Trim-Time Bows are highly deco-
     rative festive bows which are approximately 5" - 20"
     wide, 8" - 20" long, and feature intricately designed
     ribbons and ties.   These bows are made of wire-edged
     woven textile and incorporate traditional Christmas
     colors of red and green plus a tartan plaid. The wire
     edges enable the bows to maintain their shape during
     each and subsequent holiday season. They are available
     in various colors like silver, gold, green, blue, bur-
     gundy, and in a holly pattern – a quintessential symbol
     of Christmas.

           19.  The Trim-Time Bows are sold exclusively as
     holiday decorations for wreaths in Berwick's Trim-A-
     Tree line to retail stores as well as special holiday
     retailers. These items are sold in the seasonal sec-
     tions or festive product sections of retail stores.
     The ultimate purchaser would expect to use the bow as a
     decoration during Christmas, given that the advertise-
     ment on the Trim-Time Bow retail package . . .
     describes the item as "Home Décor Bow" and suggests to
     consumers the following uses: "On the Mantelpiece;"
     "Over a Doorway;" "As a Centerpiece;" and "On a Win-
     dow."

          20. All of the subject bows are designed with two
     fabric strips that allow the items to be easily tied to
     wreaths, Christmas trees, or other fixtures as a hang-
     ing home ornament. That the bows are not designed with
     adhesive strips on the reverse-side preclude them from
     being easily affixed to gifts or packages.      All of
     these bows are packaged on hanging cards with the term
     "Home Decorating" or with instructions on how to con-
     struct (for purposes of the Perfect Bow) or display the
     bow. The cover of Berwick's 2000 catalogue includes a
     photograph of its bows positioned on a platform, along
     with a miniature Christmas tree sculpture, several
     hanging holiday ornaments, poinsettias, and a figure
     bearing a Christmas theme . . .. These items are mar-
     keted as home decorating supplies in the holiday sec-
     tions of supermarkets, craft stores, or department
     stores.
Court Nos. 96-01-00263, 98-12-03189                        Page 13


          21.   These bows are not intended to be used to
     wrap or decorate packages, because they are designed to
     be ornaments and big enough to decorate trees, rooms,
     mantels, wreaths, etc. Furthermore, they are not rib-
     bons which can easily be tied around a package.      To
     celebrate the Christmas Holiday, these bows are sold to
     provide merriment as they decorate the home, churches,
     storefronts, window displays, and all other areas re-
     quiring Christmas cheer.

          22.   Since these bows (1) are intended for use,
     (2) are used as ornaments and decorations during the
     holidays, and (3) are marketed as such, the subject
     merchandise should be classified under HTS Heading 9505
     as festive articles.

Italics, boldface, and underscoring in original.


          In its response, the defendant admits foregoing para-

graphs 2, 5, 6, 8, and 10 but denies in sum and substance all of

the others.   It is, however, of some moment to emphasize defend-

ant's averments as to the following:


          15. Denies. Avers that, according to Plaintiff's
     Exhibit A, the Perfect Bow is "Great For Use On[] Bas-
     kets, Christmas Trees, Crafts, Floral Arrangements,
     Gift Packaging, Home Decor, [and] Wreaths."    Further
     avers that the Perfect Bow is depicted as a bow on a
     gift box.


                    Holiday Classic Bows

          16. Denies . . .. Avers that the pages depicting
     bows in Plaintiff's Exhibit B do not refer to [] any
     bows as "Holiday Classic Bows." Further avers that the
     descriptions and dimensions of the articles depicted in
     Exhibit B (on the page marked "40") provide that the
     depicted articles are actually ribbons and not "bows"
Court Nos. 96-01-00263, 98-12-03189                        Page 14


     as alleged in this paragraph.      Further avers that,
     based on the item numbers corresponding to the bows
     depicted, none of the bows depicted in Plaintiff's
     Exhibit B are the subject of these actions.

          17. Denies . . .. Further avers that the depic-
     tion contained on the first page of Plaintiff's Exhibit
     B merely states "Veltex" and there is no indication
     that the articles depicted on that page are the arti-
     cles at issue in these actions.     Admits that retail
     packages depicted in Plaintiff's Exhibit B state "Home
     Decorating." . . .

                          Trim-Time Bows

          18. Denies . . .. Avers that the depiction con-
     tained in Plaintiff's Exhibit C merely state[s] "Golden
     Shimmer" and do[es] not state "Trim-Time Bow." Further
     avers that there is no indication that the articles
     depicted in Plaintiff's Exhibit C are the articles at
     issue in these actions.

          19. Denies that the retail packages depicted in
     Plaintiff's Exhibit C refer to the depicted articles as
     “Trim-Time Bows"; admits that the retail packages de-
     picted in Plaintiff's Exhibit C state "Home Decorat-
     ing." . . .

                                 B

           This response has been served and filed in conjunction

with a cross-motion for summary judgment that contains defend-

ant's own Additional Statement of Material Facts As To Which

There Is No Genuine Issue To Be Tried4, the most pertinent of

which include:



     4
         Complete capitalization deleted.
Court Nos. 96-01-00263, 98-12-03189                        Page 15


            5. Berwick has limited its causes of action to
     only those imported bows which are in the following
     colors: red, green, gold[,] silver and tartan plaid
     . . .. Therefore, it has abandoned its claims regard-
     ing all [other] bows contained in the entries.

                            * * *

          6. Berwick has seven product retail divisions for
     the bows which it manufactures and sells: Christmas
     Retail, Trim Time Retail, Everyday Retail, Floral
     Wholesale, Craft Retail, Packaging Wholesale, and Cus-
     tom. . . . These divisions cross-merchandise and mar-
     ket bows of a variety of materials, colors, and styles,
     i.e., bows sold in one division are also advertise[d]
     and sold through other divisions. . . .

          7. Berwick's Christmas Retail Division offers
     product lines, such as Christmas Classic, Brilliance
     and Ribbon Magic, which sell ribbons and bows for
     Christmas packaging. . . .

          8. Berwick's Trim Time Retail division offers bows
     for every decorating need and offers in color themes
     that trend with the home decor market. . . .

          9. Berwick's Everyday Retail Division offers cre-
     ative options for both gift packaging and party decor
     in a variety of colors, and these bows are similar to
     the bows in Berwick's Christmas Retail division. . . .
     Bows sold through this division are used for gift wrap,
     gift bags, balloons and party supplies. . . .

          10. Berwick's Floral Wholesale division supports
     the floral distributors market. Berwick's Flora-Satin
     product category is offered through this retail divi-
     sion for every occasion. . . .

          11. Berwick's Craft Retail division offers a wide
     range of bows designed to accessorize any craft pro-
     ject, "regardless of the season." The bows sold to the
     craft market include Veltex, Flora-Satin (printed and
     solid), Wraphia, curling ribbon, Perfect Bows, and Curl
     Swirls. . . .
Court Nos. 96-01-00263, 98-12-03189                           Page 16


             12. As the world's largest manufacturer and dis-
        tributor of decorative bows, Berwick sells bows year-
        round. . . .

              13. Bows are decorative articles manufactured,
        marketed and sold year-round for a variety of purposes.
        . . .

             14. Bows are principally used in connection with
        gift wrapping/packaging. . . .

             15. Bows [are] made from a variety of material and
        marketed in many colors and patterns through many chan-
        nels of trade year-round. . . .

             16. Bows have a variety of uses, e.g., decorating
        gifts, houses, rooms, corsages, plants, hanging bas-
        kets, floral arrangements, gift wrapping, pews and
        centerpieces. . . .

             17. The bows at issue are manufactured, imported,
        marketed and sold in different colors.

             18. Neither the styles, sizes, colors, nor other
        characteristics of the imported bows preclude their use
        as gift wrapping bows and/or at times of the year other
        than Christmas. . . .

             19. None of the commercial papers describe the
        imported merchandise as being "Holiday Classic Bows."

Citations omitted.


             In its response, the plaintiff admits paragraphs 16 and

17 but denies 5, 13-15, and 18.      As for the others, the plain-

tiff:

             6. Admits that Defendant's Exhibit 1 speaks for
        itself. Denies the remaining allegations. Avers that
        most of Berwick's Christmas bows are marketed during
        Christmas and in specific catalogs.
Court Nos. 96-01-00263, 98-12-03189                         Page 17


          7. Admits and avers that the Christmas Retail
     Division not only sells Christmas packaging but Christ-
     mas decorations and ornament-like bows.

          8. Admits and avers that Trim Time Bows at issue
     are designed for use as Christmas decorations.

          9. Denies and avers that most of the subject mer-
     chandise is not offered in Berwick's Everyday Retail
     Division for gift wrap, gift bags, balloons, and party
     supplies.   The Perfect Bow may be used for packaging
     but is principally designed to be used for home or
     other decor at such festive events as Christmas.

          10. Admits and avers that the subject merchandise
     is not generally sold through the Floral Wholesale
     Division.

           11. Admits and avers that the subject merchandise
     is not generally sold through the Craft Retail Divi-
     sion.

          12. Admits and avers that plaintiff does not sell
     most of the subject Christmas bows year-round.

          19. Admits that the invoices and entry papers do
     not mention "Holiday Classic Bows."     However, avers
     that all the 1996 and 1997 Christmas Catalogs, as well
     as the packaging for the subject bows describe some of
     the imported merchandise as "Holiday Classic Bows."

                                 II

          Both parties contend that the matter at bar can be

resolved via summary judgment.    See, e.g., Memorandum of Points

and Authorities in Support of Plaintiff's Motion for Summary

Judgment ("Plaintiff's Memorandum"), p. 8;   Memorandum in Opposi-

tion to Plaintiff's Motion for Summary Judgment and In Support of

Defendant's Cross-Motion for Summary Judgment ("Defendant's Memo-
Court Nos. 96-01-00263, 98-12-03189                            Page 18


randum in Opposition"), p. 9.      The court tested this thesis by

subjecting them to oral argument.       Alas, upon careful review and

reflection, the court cannot concur.         See, e.g., Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986):


     . . . [S]ummary judgment will not lie if the dispute
     about a material fact is "genuine," that is, if the
     evidence is such that a reasonable jury could return a
     verdict for the nonmoving party.


            Jurisdiction to hear and decide this matter is predi-

cated upon 28 U.S.C. §1581(a) and §2631(a).          The dispositive

issue herein is whether plaintiff’s bows are prima facie classi-

fiable as “festive articles” under HTSUS heading 9505.        If so,

the contested classification would be erroneous on its face per

Note 2(v)5 of Chapter 39 and Note 1(t) of Section XI6, both of

which indicate that the tariff provisions thereunder do not cover

"[a]rticles of Chapter 95". See General Rule of Interpretation 1:

     . . . [F]or legal purposes, classification shall be
     determined according to the terms of the headings and
     any relative section or chapter notes[.7]

     5
         Note 2(v) was formerly Note 2(u).
     6
         Chapter 63 falls thereunder.
     7
       "Section and Chapter Notes are not optional interpretive
rules, but are statutory law, codified at 19 U.S.C. §1202." Park
B. Smith, Ltd. v. United States, 347 F.3d 922, 926 (Fed.Cir. 2003)
(citation omitted). Cf. Midwest of Cannon Falls, Inc. v. United
States, 122 F.3d 1423, 1429 (Fed.Cir. 1997).
Court Nos. 96-01-00263, 98-12-03189                          Page 19

                                A

          To determine whether plaintiff’s bows are classifiable

under HTSUS heading 9505, the court must first ascertain the

meaning of that tariff provision.      See, e.g., Rollerblade, Inc.

v. United States, 282 F.3d 1349, 1352 (Fed.Cir. 2002).         That

inquiry is unnecessary herein as the meaning thereof, and more

specifically, the term “festive articles”, has been defined by

the Court of Appeals most recently in Russ Berrie & Co. v. United

States, 381 F.3d 1334, 1336 (Fed.Cir. 2004), quoting Park B.

Smith, Ltd. v. United States, 347 F.3d at 927, in turn citing

Midwest of Cannon Falls, Inc. v. United States, 122 F.3d 1423,

1429 (Fed.Cir. 1997), to wit:

     . . . [C]lassification as a “festive article” under
     Chapter 95 requires that the article satisfy two crite-
     ria: (1) it must be closely associated with a festive
     occasion and (2) the article is used or displayed prin-
     cipally during that festive occasion.

In Russ Berrie, the court found that

     [s]nowmen decorated with holly, ghosts, and witches'
     and monsters' heads are symbols that are closely asso-
     ciated with the Christmas and Halloween holidays and
     are used principally on those occasions.


381 F.3d at 1336 (emphasis added).    In Park B. Smith, the Federal

Circuit had stated that

     articles with symbolic content associated with a par-
     ticular recognized holiday, such as Christmas trees,
Court Nos. 96-01-00263, 98-12-03189                                 Page 20


     Halloween jack-o-lanterns, or bunnies for Easter, are
     festive articles[,]

but those

     articles that might be associated with a particular
     holiday because of their color schemes, but having no
     symbolic content, such as a red and green plaid, do not
     meet the . . . criteria for festive articles under
     Chapter 95.

347 F.3d 929.


            Given this meaning for “festive articles”, this court

can move to the second, factual inquiry articulated in Roller-

blade, 282 F.3d at 1352, namely, whether the goods at issue here-

in land within that meaning -- in other words, whether they sat-

isfy the criteria enumerated above.


                                  (1)

            In an attempt to satisfy number (1), supra, the plain-

tiff presents three arguments, the first of which is that

     bows possess a historical association with Christmas.
     Symbolically, bows reflect the "spirit of brotherhood,"
     and their use during the Christmas season suggests that
     humankind is "tied together with bonds of goodwill."


Plaintiff's   Memorandum,   p.   13,   quoting   Symbols   of   Christmas,

http://www.ywconnection.com/Holiday/pageHsymbolsofchristmas.html

(last visited March 31, 2006).         This citation to an anonymous,

presumably-personal, website hardly reveals how the "spirit of
Court Nos. 96-01-00263, 98-12-03189                                    Page 21


brotherhood" is actually bound to Christmas, whether one consid-

ers that holiday in the light of either its religious8 origin or

its current commercial significance.


             Secondly, the plaintiff claims that “[t]oday, the bow

is   as    ubiquitous   a    symbol   of   Christmas   as   the   greenery   it

decorates”.      Plaintiff’s Memorandum, p. 13.         This broad general-

ization seems to derive solely from the following sentence: “In-

deed, it is rare to see a Christmas wreath or garland without a

large bow.”      Id. (citations omitted).       While this could be true,

the relevance thereof seems to attach to the second requirement--

that the merchandise be used or displayed principally during a

festive occasion.       See Russ Berrie & Co. v. United States, supra.


             Third, the plaintiff argues that "some of the Holiday

Classic and Trim-Time bows display traditional Christmas symbols,

such as candy-cane stripes and holly"9, to which end it also pro-

vides Physical Exhibit #1 (Trim-Time)10 depicting what appear to

be holly branches.          For support, counsel reference paragraphs 7

      8
      See, e.g., Skoros v. City of New York, 437 F.3d 1, 9-10, 28-
29 & n. 24, 51-52 (2d Cir. 2006).
      9
       Plaintiff’s Memorandum, p. 12, citing Tim Shearer Affir-
mation, paras. 7, 9. See also Russ Berrie & Co. v. United States,
381 F.3d 1334, 1336 (Fed.Cir. 2004).
      10
           Also displayed at the podium during oral argument.
Court Nos. 96-01-00263, 98-12-03189                                 Page 22


and 9 of the affirmation of Tim Shearer.          Neither, however, sub-

stantiates that any of the bows at issue "displays traditional

Christmas symbols".       Rather, paragraph 9, which discusses the

physical characteristics of Holiday Classic bows, merely states

that   they   "may   feature   patterns   such   as   candy-cane   stripes,

holly, etc.", while number 7 makes no mention of candy-cane

stripes, holly, or any other alleged traditional Christmas sym-

bol.    Emphasis added.     Cf. Defendant's Exhibit 10, Supplemental

Declaration of Joan Mazzola, para. 5:


       . . . Physical Exhibit #1 . . . has what appears to be
       a textile bow with a holly on it. However, I was not
       aware that any of the bows at issue here contained
       holly on them.

Nor does plaintiff's Attachment A, listing each bow individu-

ally by protest, entry, category, and item number, support such a

conclusion.


              Despite this inconsistency, and the seemingly tenuous

evidence produced by the plaintiff as to the bows' being symbols

of Christmas, at this stage in the action(s) the court cannot

weigh that evidence or make credibility determinations with re-

gard    thereto.     See, e.g., Anderson v. Liberty Lobby, Inc., 477

U.S. at 255.
Court Nos. 96-01-00263, 98-12-03189                          Page 23

                                 (2)


               Should the plaintiff be able to substantiate that

"closely associated” requirement at trial, it still must satisfy

the second -- that its goods are used or displayed principally11,

in other words, predominantly12 or ordinarily13, as festive deco-

rations during the Christmas holiday.      Cf. Plaintiff's Memoran-

dum, pp. 14, 17-23; Plaintiff's Statement of Material Facts Not

in Dispute, paras. 12-22.     Here, this contention is not without

challenge.    Defendant's position is that the bows at issue are




     11
          See Additional U.S. Rule of Interpretation 1(a):

     . . . [A] tariff classification controlled by use (other
     than actual use) is to be determined in accordance with
     the use in the United States at, or immediately prior to,
     the date of importation, of goods of that class or kind
     to which the imported goods belong, and the controlling
     use is principal use[.]

Principal use has been defined as a use "which exceeds any other
single use". Lenox Collections v. United States, 20 CIT 194, 196
(1996) (italics in original).
     12
       See Warner-Lambert Co. v. United States, 28 CIT ___, ___,
341 F.Supp.2d 1272, 1281 (2004), aff'd, 425 F.3d 1381 (Fed.Cir.
2005), quoting Len-Ron Mfg. Co. v. United States, 334 F.3d 1304,
1311 (Fed.Cir. 2003).
     13
       See Primal Lite, Inc. v. United States, 182 F.3d 1362, 1364
(Fed.Cir. 1999).
Court Nos. 96-01-00263, 98-12-03189                                            Page 24

principally used in connection with gift-wrapping.14


                In    support   of    their        respective     positions   and    in

accordance with USCIT Rule 56(e), each party has submitted affi-

davits attesting to the principal use of the bows at issue.15

Those        affidavits   primarily        focus    on    the   factors   outlined   in

United States v. Carborundum Co., 63 CCPA 98, 102, C.A.D. 1172,

536 F.2d 373, 377, cert. denied, 429 U.S. 979 (1976).                                See

Plaintiff's          Memorandum,     pp.    17-23;       Defendant's   Memorandum    in

Opposition, pp. 20-26.             Having studied those affidavits, namely,

of Alice Wong and Joan Mazzola for the defendant; and of Tim

Shearer, Bruce Kerr, and Stella Troman for the plaintiff, the



        14
         See Defendant's Memorandum in Opposition, pp. 19-26;
Defendant’s Additional Statement of Material Facts As To Which
There Is No Genuine Issue To Be Tried, paras. 7, 9, 13-14, 18;
Defendant's Exhibit 10, Supplemental Declaration of Joan Mazzola,
para. 6:

        . . . Bows are decorative articles used as a part of
        packaging, i.e., gift-wrapping.      For example, tissue
        paper is used in packaging as decoration and/or to
        protect the packaged article, but is not itself a
        package. Plastic sheets, which are often used in place
        of tissue paper, are likewise not a package but are used
        as part of the packaging system to protect the packaged
        article. Similarly, bows are not themselves packages,
        but are used in the process of packaging, including gift-
        wrapping.
        15
       Their positions were also well articulated by counsel at
oral argument.
Court Nos. 96-01-00263, 98-12-03189                                       Page 25

court is unable to reconcile the competing statements16 contained

therein without a trial where the aforementioned affiants can be

subjected to cross-examination, "which has been said to be the

surest    test   of   truth   and   a   better   security   than    the   oath."

Hanover Ins. Co. v. United States, 25 CIT 447, 458 (2001).


                                        III


            In view of the foregoing, the parties' cross-motions

for summary judgment must be, and they hereby are, denied.                Coun-

sel are directed to confer and propose to the court on or before

April 28, 2006 a schedule for trial of those issue(s) of fact




     16
        Compare, e.g., Defendant's               Exhibit    10,    Supplemental
Declaration of Joan Mazzola, para. 8:

     . . . Based on the advertising and sales practices of
     . . . retailers, it is my opinion that bows, including
     the perfect bows and other bows at issue in this action
     . . . belong to a class or kind of bow that is
     principally   used  for   packaging,  including   gift-
     wrapping[,]

with Plaintiff's Memorandum in Opposition, Affirmation of Bruce
Kerr, para. 13:

     . . . [T]hese bows are sold principally during the
     Christmas holiday season to decorate all manner of public
     and private spaces, including homes, churches, and
     storefronts.
Court Nos. 96-01-00263, 98-12-03189                         Page 26


which are not already agreed to herein and which cannot be stipu-

lated to in a pretrial order.

           So ordered.

Dated:   New York, New York
         March 31, 2006

                                      Thomas J. Aquilino, Jr.
                                          Senior Judge